Phillips, J. The special plea did not admit any fact averred in the declaration, but denied the material averments of that declaration. It therefore amounted to the general issue. The general issue was pleaded and issue joined thereon, and all the facts set up in the special plea, which were admissible in evidence, could be given in evidence under the general issue. It was not error to sustain the demurrer to the special plea. Manning v. Rixford, 44 Ill. 129. The affidavit of defendants being attached to the general issue, under the practice of this State it was a plea of general issue and non est factum, and only as a plea of non est factum did it put the appellee on proof of the execution of the instrument. By the introduction of proof of execution of the notes, the plain liffs fully made out its case on that issue. Pritchett v. The People, 1 Gilm. 525. It was not incumbent on the plaintiff to show in what capacity appellant signed the notes. It was not error to overrule the objection of appellants to the introduction of evidence of the handwriting of appellants. The notes were in the ordinary form of commercial paper and the addition to the name of Cutler, as president, and to the name of Williams, as secretary, does not limit their liability or make their signatures as that of the agent of a disclosed principal. There is nothing to show that Cutler was 'president and Williams secretary of the Salem Coal & Mining Company to make it the note of the corporation alone, nor is there any evidence to show the notes were those of the Salem Coal & Mining Company for their debt-. The absence of all evidence on these questions renders it necessary to construct these notes according to the face of the notes, and in doing so the records “Pres.” and “Secy” are to be regarded as diseriptionce persones merely. They must be held according to the terms of their contract. Hypes v. Griffin, Adm’r, etc., 89 Ill. 134; Stobie et al. v. Dills, 62 Ill. 432; Bickford v. The First Nat. Bank of Chicago, 42 Ill. 238; Trustees of Schools v. Rautenberg, 88 Ill. 219; Powers v. Briggs et al., 79 Ill. 493; Scanlan v. Keith, 102 Ill. 634. There was no error in entering judgment against appellants for the amount of the notes. The judgment is affirmed. Judgment affirmed.